DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 05/13/2022.

Claims 1, 7, 8, 10 and 12 have been amended. 
Claim 14 has been canceled. 
Claims 15-20 were added. 
Claims 1-13 and 15-20 are pending.
Amended specification, and drawing changes to Figs. 3, 5, 9, 15, 16, 18 and 20 were filed for entry.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters are not mentioned in the description: 671, 672, 673, 674, 675, 773, 775, 911 and 921. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 11-13 and 15 are objected to because of the following informalities:
Claim 1, line 6, “slider fat for” should be - - slider for - -.
Claim 1, line 18, “one fastener element” should be - - one of the fastener element - -.
Claim 1, line 18, “more fastener” should be - - more of the fastener - -.
Claim 11 should end with a period.
Claim 12, line 8, “more fastener” should be - - more of the fastener - -.
Claim 13, line 3, “more fastener” should be - - more of the fastener - -.
Claim 15, line 2, “a total mass of two or more fastener elements” should be - - the total mass of two or more of the fastener elements - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhara et al. (US Publication No. 2003/0213107).
Regarding claim 1, Mizuhara et al. discloses a slide fastener comprising: 
a pair of fastener stringers (2) each of which includes a fastener tape and a series of fastener elements arranged with interspaces along a side-edge of the fastener tape, each one of the fastener elements in the series of fastener elements including a base portion, a neck, and a head, said head being coupled to the base portion via the neck (see Fig. 1 and annotated Fig. 2); 
at least one slider (7) for opening and closing the pair of fastener stringers (see Fig. 1); and 
a stop member (6) attached to one or both of the side-edges of the fastener tapes of the pair of fastener stringers at a position adjacent to the series of fastener elements (see annotated Figs. 2 and 3), 
wherein the stop member has at least one thinned portion having a thickness less than a thickness of the fastener element and/ or at least one through-hole extending through the stop member in an up-down direction (see annotated Figs. 2 and 3), and
wherein the stop member has a mass in accordance with a mass of one fastener element or a total mass of two or more fastener elements (it is inherent the stop member has a total mass of two or more fastener elements, see annotated Figs. 2 and 3).
Mizuhara et al. discloses the claimed invention except for the thinned portion and/or the through-hole being configured to allow the stop member to be produced through remolding of one or more fastener elements.  Since is directed to a product-by-process claim wherein the process relied to the stop member to be produced through remolding of one or more fastener elements. This limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process. 
Regarding claim 2, Mizuhara et al. discloses, wherein the stop member has a thick portion at least partially enclosing the thinned portion or the through-hole (see annotated Figs. 2 and 3).
Regarding claim 3, Mizuhara et al. discloses, wherein the thick portion includes or configures an outer peripheral wall of the stop member (see annotated Figs. 2 and 3).  
Regarding claim 6, Mizuhara et al. discloses, wherein the stop member is made of a same material as the fastener elements and has a same color as the fastener elements (see paragraph [0044], lines 9-13).  
Regarding claim 9, Mizuhara et al. discloses, wherein the stop member includes a quasi-element portion partially shaped like the fastener element (see annotated Fig. 2).  
Regarding claim 11, Mizuhara et al. discloses, wherein the quasi-element portion includes a portion shaped like a front-half of the fastener element provided that the fastener 5 element is partitioned into front and rear halves arranged along a front-rear direction that is a same direction as a movement direction of the slider  (see annotated Fig. 2).  
Regarding claim 15, Mizuhara et al. discloses, wherein the mass of the stop member is equal to a total mass of two or more fastener element (it is inherent the stop member has a total mass of two or more fastener elements, see annotated Fig. 2).
Regarding claim 16, Mizuhara et al. discloses, wherein a number of the thinned portion and/or a number of the through-hole is equal to or less than 3 (see annotated Fig. 3).  

REASONS FOR ALLOWANCE

Claims 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), require softening or melting said two or more fastener elements provided between the upper and lower molds by heat generated by resistance-heating and transmitted from the upper mold and/or the lower mold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 4, 5, 7, 8, 10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Regarding to the drawings objection, applicant's arguments, see page 8, filed 03/23/2022 have been fully considered but they are not persuasive.  The amended drawings were not considered because the amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheets 1-4 do not resemble the prior version of the sheets 2, 3, 5 and 9-12.
Regarding claim 1 applicant's arguments, see pages 8 and 9 have been fully considered but they are not persuasive.  Mizuhara et al. broadly disclose the stop member has a mass in accordance with a mass of one fastener element or a total mass of two or more fastener elements (it is inherent the stop member has a total mass of two or more fastener elements, see annotated Figs. 2 and 3).  Also Mizuhara et al. discloses the claimed invention except for the thinned portion and/or the through-hole being configured to allow the stop member to be produced through remolding of one or more fastener elements.  Since is directed to a product-by-process claim wherein the process relied to the stop member to be produced through remolding of one or more fastener elements. This limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process. 
Applicant’s arguments, see pages 9 and 10, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see pages 10 and 11, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 




    PNG
    media_image1.png
    815
    679
    media_image1.png
    Greyscale



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677